396 Mich. 97 (1976)
237 N.W.2d 474
BOYLES
v.
BROWN
Docket No. 57585.
Supreme Court of Michigan.
Decided January 29, 1976.
Dinan, Schenden & Schaden, P.C. (by Philip G. Ingraham), for plaintiff.
Temple & Cutler for defendant.
MEMORANDUM OPINION.
William B. Brown, in 1970, after acknowledging he was the father of a child born to Margaret Boyles, was ordered by a judgment of filiation to contribute to the support of that child.
In 1975, proceeding under MCLA 722.720; MSA 25.500, Margaret Boyles sought additional support for the child from Brown, alleging that Brown's income had increased more than 100 percent between 1970 and 1975. The trial judge denied her motion and denied a rehearing on the motion in an order entered July 7, 1975.
On July 17, 1975, the Court of Appeals received a claim of appeal from appellant as she attempted to appeal to the intermediate appellate court as of right. Her claim of appeal was returned by an assistant clerk. Appellant re-filed the claim of appeal and it was dismissed, on a panel's own motion, after the panel recited that the order *98 being appealed "is not a final judgment appealable as of right to this Court but is rather a post-judgment interlocutory order".
The appeal of right should have been accepted by the Court of Appeals. Appellant is seeking leave to appeal to this Court, and this Court, pursuant to GCR 1963, 853.2(4), in lieu of leave to appeal, reverses the Court of Appeals and orders appellant's claim reinstated as an appeal as of right. The precedential authority and reasoning of Gherardini v Ford Motor Co, 394 Mich. 430; 231 NW2d 643 (1975), apply to this case.
KAVANAGH, C.J., and WILLIAMS, LEVIN, COLEMAN, FITZGERALD, LINDEMER, and RYAN, JJ., concurred.